                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON

ROBERT DOYLE MURPHY,
                                     Case No. 6:18-CV-01697-JE
         Petitioner,
                                     FINDINGS AND RECOMMENDATION
    v.

GARRETT LANEY,

         Respondent.

    Robert Doyle Murphy
    4167482
    Oregon State Correctional Institution
    3405 Deer Park Drive SE
    Salem, Oregon 97310-9385

         Petitioner, Pro Se

    Ellen F. Rosenblum, Attorney General
    James M. Aaron, Assistant Attorney General
    Department of Justice
    1162 Court Street NE
    Salem, Oregon 97310

         Attorneys for Respondent



     1 – FINDINGS AND RECOMMENDATION
JELDERKS, Magistrate Judge.

      Petitioner brings this habeas corpus case pursuant to 28

U.S.C. § 2254 challenging the Oregon Board of Parole and Post-

Prison    Supervision’s     (“Board’s”)          2016    decision   deferring      his

release for 24 months. For the reasons that follow, the Petition

for Writ of Habeas Corpus (#1) should be denied.
                                   BACKGROUND

      In 1976, Petitioner was convicted of Murder and sentenced

to life in prison with the possibility of parole. In 2007, the

Board released him to parole which it revoked the following year,

finding    that   he   could     not   be       adequately     controlled   in     the

community. Respondent’s Exhibit 103, p. 291.

      The Board released Petitioner to parole again in 2012, but a

November 10, 2015 arrest prompted the Board to once again revoke

his parole. The Board held a future disposition hearing on March

15,   2016   where     it   concluded       that       Petitioner   could   not     be

adequately controlled in the community. It therefore denied him

re-release   to   parole     and   set      a    new    parole   release    date    of
November 9, 2017. Respondent’s Exhibit 103, pp. 291-92.

      Petitioner administratively appealed the Board’s actions,

but the Board adhered to its decision. Petitioner next sought

judicial review, but the Oregon Court of Appeals affirmed the

Board’s   decision     without     issuing       a   written     opinion,   and    the

Oregon Supreme Court denied review.                    Murphy v. Board of Parole

and Post-Prison Supervision, 291 Or. App. 250, 416 P.3d 1106,
rev. denied, 363 Or. 390, 434 P.3d 33 (2018).




      2 – FINDINGS AND RECOMMENDATION
         Petitioner filed this 28 U.S.C. § 2254 habeas corpus case on

September 21, 2018 and argues three due process claims:

             1.   The Board’s decision not to continue his
             release was arbitrary and capricious insofar
             as the Board based its decision on the wrong
             rules and stale psychological evaluations,
             and did not connect its facts with its
             conclusions;

             2.   The  Board   improperly  deferred  his
             release for 24 months when it relied upon
             evidence that lacked indicia of reliability
             and denied him the opportunity to be heard;
             and

             3.   The Board did not base its decision to
             defer his release to parole on        “some
             evidence.”

         Respondent asks the Court to deny relief on the Petition

because      the    underlying     decision     denying     relief     is   neither

contrary      to,    nor     an   unreasonable       application      of,   clearly

established federal law.
                                     DISCUSSION

I.       Standard of Review

         An application for a writ of habeas corpus shall not be

granted unless adjudication of the claim in state court resulted

in   a    decision    that    was:     (1)   "contrary     to,   or   involved   an

unreasonable application of, clearly established Federal law, as

determined     by    the     Supreme    Court   of   the   United     States;"   or

(2) "based on an unreasonable determination of the facts in light

of the evidence presented in the State court proceeding." 28

U.S.C. § 2254(d). A state court decision is "contrary to . . .
clearly established precedent if the state court applies a rule



         3 – FINDINGS AND RECOMMENDATION
that contradicts the governing law set forth in [the Supreme

Court's] cases" or "if the state court confronts a set of facts

that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different

from [that] precedent." Williams v. Taylor, 529 U.S. 362, 405-06

(2000).

       Under the "unreasonable application" clause of § 2254(d)(1),

a federal habeas court may grant relief "if the state court

identifies     the    correct     governing        legal     principle       from   [the

Supreme    Court's]      decisions         but     unreasonably        applies       that

principle to the facts of the prisoner's case." Id at 413. The

"unreasonable        application"       clause      requires     the     state      court

decision to be more than incorrect or erroneous. Id at 410.

Twenty-eight U.S.C. § 2254(d) "preserves authority to issue the

writ in cases where there is no possibility fairminded jurists

could disagree that the state court's decision conflicts with

[the    Supreme]      Court's      precedents.          It    goes     no     farther."

Harrington v. Richter, 562 U.S. 86, 102 (2011).
       Twenty-eight     U.S.C.    §    2254(d)(2)       allows    a    petitioner      to

“challenge     the    substance       of   the     state     court’s   findings       and

attempt   to   show     that     those     findings      were    not   supported       by

substantial    evidence     in    the      state    court     record.”      Hibbler    v.

Benedetti, 693 F.3d 1140, 1146 (9th Cir. 2012). A federal habeas

court cannot overturn a state court decision on factual grounds

“unless    objectively      unreasonable           in   light    of    the     evidence
presented in the state-court proceeding.” Miller-El v. Cockrell,

537 U.S. 322, 340 (2003). This is a “‘daunting standard—one that


        4 – FINDINGS AND RECOMMENDATION
will be satisfied in relatively few cases,’ especially because we

must      be      ‘particularly             deferential        to     our     state-court

colleagues.’” Hernandez v. Holland, 750 F.3d 843, 857 (9th Cir.

2014) (quoting Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir.

2004)).

       When a state court reaches a decision on the merits but

provides no reasoning to support its conclusion, the federal

habeas court must conduct an independent review of the record to

determine         whether       the    state       court      clearly     erred     in     its

application of Supreme Court law. Delgado v. Lewis, 223 F.3d 976,

982 (9th Cir. 2000). In such an instance, although the federal

court independently reviews the record, it still lends deference

to the state court's ultimate decision and will only grant habeas

relief       if     the     state          court’s      decision        was   objectively

unreasonable. Harrington v. Richter, 562 U.S. 86, 98 (2011);

Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).
II.    Analysis

       Petitioner argues that the Board’s decision to revoke his
parole and defer his release violates the due process principles

espoused in Superintendent v. Hill, 472 U.S. 445 (1985) and Wolff

v. McDonnell, 418 U.S. 539 (1974). While these cases outline

procedural         and    substantive            due    process      protections,         such

protections in the context of of state parole decisions are quite

limited. “There is no right under the Federal Constitution to be

conditionally released before the expiration of a valid sentence,
and    the     States     are    under      no   duty    to   offer     parole    to     their

prisoners.”        Swarthout          v.   Cooke,       562   U.S.    216,    220      (2011)


        5 – FINDINGS AND RECOMMENDATION
(internal      citation      omitted).       When      a    state    creates    a    liberty

interest in parole as Oregon has, Miller v. Oregon Board of

Parole and Post-Prison Supervision, 642 F.3d 711, 715-16 (9th

Cir. 2011), the only federal constitutional requirements are that

the inmate be given an opportunity to be heard and provided with

a   statement        of   reasons     as     to   why       his     parole    was    denied.

Greenholtz v. Inmates of Neb. Penal and Correctional Complex, 442

U.S.    1,     16      (1979).      These     minimal         procedural       protections

constitute "the beginning and the end of the federal habeas

courts' inquiry. . . ."             Swarthout v. Cooke, 562 U.S. at 220.

       In this case, the Board provided Petitioner with notice of

his hearing, an explanation of his rights, and allowed him the

opportunity to provide a written statement as well as to testify

orally at the hearing. Respondent’s Exhibit 103, pp. 7-13, 181-

86.    The     Board      also     advised    Petitioner            as   to   the    reasons

underlying the deferral of his parole orally and in writing. Id

at 234-36, 238-41. In response to Petitioner’s administrative

appeal,       the    Board       provided    additional           explanation       for   its
decision. Id at 282-92. In this respect, the Board complied with

the due process requirements as set out by Cooke.

       Petitioner argues that his due process protections should be

greater       than   those       identified       in       Cooke,    however,       and   that

Respondent’s reliance on Cooke and Greenholtz is misplaced. He

notes that Cooke involved California parole statutes and rules,

and    that    Greenholtz        involved     the      Nebraska      parole     system.    He
contends that Oregon’s parole system is distinct from the systems

administered by California and Nebraska and urges this Court not


        6 – FINDINGS AND RECOMMENDATION
to apply Cooke but, instead, to apply Stogsdill v. Board of

Parole   and   Post-Prison    Supervision,    342        Or.   332   (2007),    a

decision that predated Cooke by four years.

    As   discussed    in    the   Standard   of    Review      section    above,

federal habeas corpus relief may only be granted if a state

court’s decision runs afoul of a holding by the U.S. Supreme

Court, and does so in a way that is so unreasonable that no

fairminded jurist could agree with the state court. 28 U.S.C. §

2254(d); Richter, 562 U.S. at 102. In this respect, Cooke, not

Stogsdill, controls the inquiry in this case. As discussed above,

the Board complied with the due process requirements identified

by Cooke by providing Petitioner with an opportunity to be heard

and a statement of reasons as to why it decided to defer his

parole. Accordingly, upon an independent review of the record,

the Oregon Court of Appeals’ decision was not unreasonable and

habeas corpus relief is not warranted.
                             RECOMMENDATION

    For the reasons identified above, the Petition for Writ of
Habeas Corpus (#1) should be denied and a judgment should be

entered dismissing this case with prejudice. The Court should

decline to issue a Certificate of Appealability on the basis that

petitioner has not made a substantial showing of the denial of a

constitutional right pursuant to 28 U.S.C. § 2253(c)(2).
                             SCHEDULING ORDER

    This   Findings   and    Recommendation       will    be   referred    to   a
district judge.    Objections, if any, are due within 17 days. If




     7 – FINDINGS AND RECOMMENDATION
no objections are filed, then the Findings and Recommendation

will go under advisement on that date.

    If objections are filed, then a response is due within 14

days after being served with a copy of the objections. When the

response is due or filed, whichever date is earlier, the Findings

and Recommendation will go under advisement.

    DATED this 18th    day of November, 2019.


                                  s/ John Jelderks
                                  John Jelderks
                                  United States Magistrate Judge




     8 – FINDINGS AND RECOMMENDATION
